Citation Nr: 1605697	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  05-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to July 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The March 2004 rating decision granted entitlement to service connection for PTSD and assigned an initial 30 rating, effective January 21, 2003.  A notice of disagreement with the assigned rating was received in June 2004, a statement of the case was issued in January 2005, and a substantive appeal was received in May 2005. 

In the course of this appeal, a June 2008 rating decision increased the PTSD disability rating from 30 percent to 50 percent, effective January 21, 2003.  Because this increase constitutes less than a full grant of the benefit sought, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In May 2008, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Seattle RO.  A transcript of this hearing was prepared and associated with the claims file. 

In September 2008, the Veteran testified at a video conference before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing has been associated with the claims file.  In March 2012, the Board sent a letter to the Veteran advising him that he could testify at another Board hearing; however, in a March 2012 response, he waived his right to an additional hearing and requested the Board consider his claims based on the evidence of record.  38 C.F.R. §§ 20.703, 20.707, 20.1304 (2015).

In a November 2008 decision, the Board denied an increased rating for PTSD. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Court granted a Joint Motion for Remand, vacating the Board's decision and remanding the issues for further development.

In November 2010, the Board denied the Veteran's claims for an increased disability rating for PTSD on a schedular basis and for entitlement to a TDIU.  In the same decision, the Board remanded the issue of entitlement to an increased disability rating for PTSD on an extraschedular basis.  The Veteran appealed the November 2010 decision to the Court.  In a March 2012 Memorandum Decision, the Court affirmed the Board decision to the extent that it denied the Veteran's claim for an increased disability rating for PTSD on a schedular basis.  It also vacated the Board's decision to the extent that it denied entitlement to a TDIU, holding that it was inextricably intertwined with the issue of an increased disability rating for PTSD on an extraschedular basis.  The issues as captioned above were returned to the Board for appellate consideration.

In August 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file reflects that the Veteran has been represented by several different private attorneys and veterans service organizations through the pendency of this appeal.  Most recently, on a July 2015 VA Form 21-22a, "Appointment of Individual as Claimant's Representative," the Veteran designated Robert A. Friedman as his accredited representative.

A July 2015 letter from Mr. Friedman to the Seattle RO states the following: "[The Veteran] requests the opportunity for an in-person hearing before a decision review officer (DRO) prior to returning his file to the Board of Veterans Appeals (BVA).  [The Veteran] also requests that a complete copy of his claims file be sent to the undersigned representative."  The representative noted that he will need to review the claims file before he can adequately represent the Veteran at a DRO hearing.  

In July 2015, a letter was sent to the Veteran and his representative notifying them that the Veteran had been scheduled for a DRO hearing at the Seattle RO on August 28, 2015.  A few days later, the Veteran's new representative sent in a separate request for a copy of the Veteran's claims file.

The record contains an August 2015 e-mail exchange between Mr. Friedman and VA employees.  In this exchange, Mr. Friedman notes that he had not yet received a copy of the Veteran's claims file and requested that the RO hearing be postponed.  He also stated the following:

I do not anticipate receiving the file for at least two months.  Given the demands of my other cases, it will take me at least four weeks after receiving the file to read it, determine what additional supporting evidence is necessary and then to obtain that evidence.

What I would propose is that the day I receive the file I will let you know via email.  You may then schedule the case four weeks or later after that date.  

In response to this message, a VA employee replied as follows: "Yes, that is fine.  I have cancelled the August 28th hearing.  I look forward to hearing from you once you receive a copy of the file."  

In November 2015, VA's Records Management Center issued Mr. Friedman a letter acknowledging the Privacy Act Request.  There is no indication that the Privacy Act Request has been filled.  Nonetheless, the Veteran's case was returned to the Board for disposition before the Veteran's representative could receive a copy of the claims file or be scheduled for a DRO hearing.  The Board finds it necessary to remand this claim so that the Veteran's representative may be sent a copy of the claims file for review, and the Veteran may then be scheduled for a DRO hearing.  

Accordingly, the case is REMANDED for the following action:

Ensure that the Veteran's accredited representative receives a complete copy of the claims file.  Approximately four weeks or more following Mr. Friedman's receipt of the claims file, the Veteran should be scheduled for a DRO hearing at the Seattle RO.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




